DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN106997089, of record).

Re claim 1, Liu et al. teaches for example in fig. 1, Table 1 and 3, an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element (E1), a second lens element (E2), a third lens element (E3), and a fourth lens element (E4), each of the first lens element to the fourth lens 
But, Liu et al. fails to explicitly teach an aperture stop after the second lens element.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the location of the stop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).


But, Liu et al. fails to explicitly teach an aperture stop after the second lens element.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the location of the stop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 2, Liu et al. teaches for example in fig. 1, Table 1 and 3, EFL is an effective focal length of the optical imaging lens, and the optical imaging lens satisfies the relationship: EFL/TTL<1.000 (Table 3).

Re claim 3, supra claim 1. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 4, supra claim 1. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2). 

Re claim 5, supra claim 1. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 6, supra claim 1. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 7, supra claim 1. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 9, supra claim 8. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 10, supra claim 8. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 11, supra claim 8. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 12, supra claim 8. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 13, supra claim 8. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Re claim 14, supra claim 8. 
But, Liu et al. fails to explicitly teach satisfying the numerical relationship.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Liu et al. in order to provide improved resolution, improved lens processing, improved assembly processing, and improved resolution, as taught by Liu et al. (p. 4, para. 2).

Allowable Subject Matter
Claims 15-20 are allowed.
the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 15.

Specifically regarding claim 15, Liu et al. (CN106997089, of record) teaches the state of the art of an optical imaging lens.
But, Liu et al. fails to explicitly teach a combination of all the claimed features including an optical axis of the object-side surface of the third lens element is concave; a periphery of the image-side surface of the third lens element is concave, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872